Citation Nr: 0616879	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a left hip 
disability.

3. Entitlement to service connection for a left thumb 
disability, aside from a scar.  

4. Entitlement to service connection for a bilateral knee 
disability.

5. Entitlement to service connection for multiple joint 
arthritis.

6. Entitlement to service connection for residuals of 
multiple finger fractures.

7. Entitlement to service connection for shingles.

8. Entitlement to service connection for sleep apnea.

9. Entitlement to service connection for hemorrhoids.

10. Entitlement to service connection for prostate 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1986.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which granted service 
connection for ruptured bladder with urethral dilation, with 
an assigned evaluation of 10 percent, as well as smashed 
middle finger of the left hand and laceration of the right 
little finger, each assigned a noncompensable evaluation. The 
effective date of each award is March 1995. The rating 
decision additionally denied service connection for all other 
issues identified on the cover page of this decision.

During the pendency of the appeal, an August 1996 rating 
decision granted the veteran service connection for 
separation, left side of the pelvis, and scar, left thumb. 
The assigned evaluations were noncompensable, effective March 
1995.

In October 2000 the Board remanded the issues currently 
before the Board to the RO for further development.  The 
Board again remanded this case in October 2003.  It is now 
before the Board for further appellate consideration.  

FINDINGS OF FACT

1.	Aside from already service connected scarring on the 
left thumb, a left middle finger disability, and right 
little finger disability, no disability affecting any 
finger or the left thumb was clinically demonstrated 
during service or thereafter.  

2.	The record does not establish that the veteran sustained 
disabilities to his low back, left hip, the knees, or 
multiple other joints during service and no arthritis 
was demonstrated until many years after service.  

3.	Sleep apnea was not demonstrated until many years after 
service discharge and is unrelated thereto.  

4.	Shingles was not demonstrated during service and no 
residuals of shingles are demonstrated currently.  

5.	A prostate disability was not shown during service and 
no such disability is clinically demonstrated at the 
present time.  

6.	The evidence does not show that the veteran had 
hemorroids during service and no hemorrhoids are 
clinically shown at present.  


CONCLUSIONS OF LAW

1.	A left thumb disability, aside from a scar, and 
residuals of multiple finger fractures were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

2.	A low back disorder, a left hip disability, bilateral 
knee disability, and arthritis in multiple joints were 
not incurred in or aggravated by service and the 
incurrence of arthritis during service may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.	Sleep apnea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

4.	Shingles was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

5.	A prostate disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

6.	Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that denies the veteran's current claims, the 
Court's decision in Dingess/Hartman v. Nicholson, supra, is 
moot.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in June 2002.  This letter, 
in conjunction with the statement of the case and 
supplemental statement of the case, described the VCAA and 
the law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's current 
claims.  The June 2002 letter also informed him of who was 
responsible for obtaining what evidence. Also, this VCAA 
notice letter essentially told the veteran of the need to 
submit all relevant evidence and information in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
In this case, the initial VCAA notice letter was sent to the 
appellant prior to the initial rating currently being 
appealed. Since the VCAA notices came after the initial 
adjudication, the timing of the notice does not comply with 
the requirement that the notice must precede the 
adjudication.  However, in this case, the initial 
adjudication by the RO was conducted prior to the 
promulgation of the VCAA.  Moreover, the appellant has had 
ample opportunity to submit additional argument and evidence 
after the VCAA notice was provided.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131(West 2002). Service connection may 
be granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service. 38 
C.F.R. § 3.303(d) (2005).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2005). Also, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active service. 38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In regard to the veteran's claims for service connection for 
residuals of multiple fractures of the fingers and residuals 
of a left thumb injury, the Board notes initially that 
service connection is already in effect for a laceration of 
the right little finger, residuals of an injury to the middle 
finger of the left hand, and a left thumb scar.  Aside from 
these already service connected finger disabilities, the 
service medical records contain no complaints or findings 
indicative of any finger disabilities.  Moreover, the post 
service clinical record, including a recent VA examination 
conducted in November 2004, fails to clinically document the 
current existence of any finger or thumb disability for which 
service connection is not already in effect.  Accordingly, 
the Board concludes that none of the criteria for service 
connection as enumerated by the Court in Caluza v. Brown, 
supra, have been met in regard to the claims for service 
connection for residuals of multiple fractures of the fingers 
and residuals of a left thumb injury. Since that is the case, 
service connection for these disabilities must also be 
denied.

The veteran has asserted that he sustained injuries to his 
knees, left hip, low back, and several other joints as a 
result of his involvement in a motorcycle accident in 1966.  
However, the service medical records show that the veteran 
sustained a dislocated pelvic symphysis ramus and a ruptured 
bladder in that accident, as well as numerous abrasions. The 
record does not demonstrate any joint injuries on that 
occasion, especially any such traumas to the low back, the 
knees, or the left hip.  Moreover, following a VA orthopedic 
examination in 2004, no definite diagnoses of any low back or 
left hip pathology was rendered.  Mild degenerative disease 
in the knees was diagnosed on that examination, as was a 
history of multiple joint arthritis, but the examiner opined 
that neither of these diagnoses were likely related to 
service.  Since the record does not demonstrate that the 
veteran has a low back disorder, a left hip disorder, 
bilateral knee disability, or multiple joint arthritis that 
is related to service, it is apparent that service connection 
for these disabilities is also not warranted.  

The veteran has also asserted that he developed shingles 
during service and had a recurrence of this disability after 
service.  The service medical records contain no reference to 
any episode of shingles and no clinical evidence is in the 
record that clinically documents any episode of this 
particular disability.  After a VA examination in 2004, it 
was reported that the veteran had no current evidence of ever 
having shingles.  In view of this evidence, it is apparent 
that none of the criteria for service connection as 
enumerated by the Court in Caluza v. Brown, supra, have been 
met in regard to the claim for service connection for 
shingles.  Since that is the case, service connection for 
this disability must also be denied.  

In regard to the veteran's claim for service connection for 
sleep apnea, review of the service medical records reveals no 
evidence of any symptoms, findings, or diagnosis of sleep 
apnea during service or for several years following service 
discharge.  After a review of the record and a VA examination 
conducted in 2004, the VA physician who conducted the 
evaluation and review of the clinical documentation opined 
that there was no evidence of sleep apnea during service and 
he believed it unlikely that this disease either had its 
onset in service or was caused by such.  Since the evidence 
does not demonstrate any relationship between the veteran's 
sleep apnea and service, service connection for sleep apnea 
must also be denied.  

Finally, in regard to the veteran's claim for service 
connection for hemorrhoids and a prostate disability, the 
Board notes that the service medical records do not reveal 
any findings indicative of either of these disabilities 
during service.  Moreover, no prostate disorder was diagnosed 
during the veteran's recent VA physical examination and no 
hemorrhoids were clinically noted on this evaluation.  
Accordingly, the Board concludes that none of the criteria 
for service connection as enumerated by the Court in Caluza 
v. Brown, supra, have been met in regard to the claims for 
service connection for a prostate disability and hemorrhoids.  
Since that is the case, service connection for these 
disabilities must also be denied.  


ORDER

Service connection for a back disability is denied.  

Service connection for a left hip disability is denied.

Service connection for a left thumb disability, aside from a 
scar, is denied.

Service connection for bilateral knee disability is denied.  

Service connection for multiple joint arthritis is denied.  

Service connection for residuals of multiple finger fractures 
is denied.  

Service connection for shingles is denied.  

Service connection for sleep apnea is denied.  

Service connection for hemorrhoids is denied.  

Service connection for prostate disability is denied.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


